06/21/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0071



                                  No. DA 21-0071

PATRICK O. NEISS,

              Petitioner and Appellant,

      v.

STATE OF MONTANA,

              Respondent and Appellee.

                                      ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including July 22, 2021, within which to prepare, serve, and file the State’s

response.




TKP                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               June 21 2021